                            UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


In re:                                                     Chapter 11

MISSION COAL COMPANY, LLC, et al.,1                        Case No. 18-04177-TOM11

         Debtors.                                          (Jointly Administered)
                                                           Re: Docket No. 354



    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
       DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
      DEBTORS TO ENTER INTO AND PERFORM UNDER THE STALKING HORSE
     PURCHASE AGREEMENT, (II) APPROVING BIDDING PROCEDURES FOR THE
        SALE OF THE DEBTORS’ ASSETS, (III) SCHEDULING HEARINGS AND
    OBJECTION DEADLINES WITH RESPECT TO THE SALE, (IV) SCHEDULING BID
    DEADLINES AND AN AUCTION, (V) APPROVING THE FORM AND MANNER OF
         NOTICE THEREOF, (VI) APPROVING CONTRACT ASSUMPTION AND
        ASSIGNMENT PROCEDURES, AND (VII) GRANTING RELATED RELIEF

                   The Official Committee of Unsecured Creditors (the “Committee”) of Mission

Coal Company, LLC (“Mission Coal”) and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), by and through

its proposed counsel, hereby submits this objection (this “Objection”) with respect to the

Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Enter Into and Perform

Under the Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures for the Sale

of the Debtors’ Assets, (III) Scheduling Hearings and Objection Deadlines with Respect to the

Sale, (IV) Scheduling Bid Deadlines and an Auction, (V) Approving the Form and Manner of

Notice Thereof, (VI) Approving Contract Assumption and Assignment Procedures, and (VII)

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining Company,
LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC (1795); Seminole
West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca North American
Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite 300, Kingsport,
Tennessee 37660.

36027/2
12/14/2018 203332130.4

Case 18-04177-TOM11               Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                           Desc
                                   Main Document     Page 1 of 20
Granting Related Relief [Docket No. 393] (the “Bidding Procedures Motion” or the “Motion”),

and respectfully represents as follows:
                                   PRELIMINARY STATEMENT2

        1.       While the Committee supports a fair and competitive auction process intended to

encourage all prospective bidders to put their best bid forward, protect jobs and promised

employee and retiree benefits, and maximize value for all constituents—simply put, this is not

that process.

        2.       The DIP Lenders have agreed to provide the Stalking Horse Bid, purportedly to

set the floor price for certain of the Debtors’ assets, in the form of a $145 million Credit Bid,

plus the unknown value of the Assumed Liabilities and the funding of three (3) Escrow Accounts

for certain wind-down costs, professional fees, and payroll expenses pursuant to the terms of the

Stalking Horse Purchase Agreement. However, due to the significant uncertainties surrounding

the Bidding Procedures and the Stalking Horse Purchase Agreement, the Motion, if granted as

drafted, will work to discourage competitive bidding, hinder the ability to maximize value to the

estates for the benefit of the Debtors’ creditors, and is likely to create a Sale process primarily for

the benefit the Debtors’ secured lenders without any guarantee of administrative solvency for

these cases. The key defects identified by the Committee include:

                Failure to Provide Administrative Solvency: The Motion indicates the Debtors
                 and DIP Lenders will negotiate the Escrow Accounts in advance of the Sale
                 Hearing, with no guaranteed minimum to ensure such accounts will contain
                 sufficient funds to cover all administrative expenses of these Debtors’ cases. A
                 credible stalking horse bid would address administrative solvency in advance of
                 the Bid Deadline, not the Sale Hearing.
                Unreasonable Conditions Precedent: The conditionality in connection with the
                 Stalking Horse Bid (including the CBA rejection, the funding of the Escrow

2
 Capitalized terms used but not defined in the Preliminary Statement shall have the meanings ascribed to them
below. Capitalized terms used but not defined in this Objection shall have the meanings ascribed to them in the
Bidding Procedures Motion and related exhibits.

                                                     -2-

Case 18-04177-TOM11             Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                        Desc
                                 Main Document     Page 2 of 20
                Accounts, and the fact that the Motion itself points to several remaining
                unresolved issues as between the Stalking Horse Bidder and the Debtors) belies
                the notion that the DIP Lender’s bid could serve the traditional purpose of a
                stalking horse bid—that is, to serve as a catalyst for other bids and to act as the
                definitive transaction in the event no other bidders surface. In addition, including
                the rejection of the CBAs as a condition to closing impermissibly dictates the
                outcome of the 1113/1114 process and discourages other bidders potentially
                interested in preserving the obligations owed to the UMWA Employees, the
                Debtors’ retirees, and other stakeholders.
               Not Possible to Calculate Minimum Overbid: As a result of the Unspecified
                Consideration set forth in the Stalking Horse Bid, combined with the Stalking
                Horse Bidder’s ability to credit bid up to an additional $60 million at its
                discretion, it is nearly impossible for potential bidders to calculate an acceptable
                Minimum Overbid to submit to the Debtors for consideration as a “higher or
                otherwise better” bid.
               Outright Exclusion of Employee Obligations Chills Bidding. The Stalking Horse
                Purchase Agreement makes clear that the Debtors/Sellers do not perceive the
                assumption of the CBAs and other employee and retiree related obligations as a
                valuable component of the Purchase Price. This sends a clear message that
                threatens morale and discourages potential bidders—including purchasers that
                have assumed similar obligations in previous transactions, or simply, those not
                otherwise unconditionally averse to assuming these types of obligations, from
                participating in the bidding process.
               Credit Bids Must be Limited to Amount of Unchallenged Claims: Although the
                Committee does not, as a general proposition, take issue with the secured
                creditors’ right to credit bid pursuant to section 363(k) of the Bankruptcy Code,
                any right to credit bid conferred upon the DIP Lenders, the DIP Agent, and/or any
                other secured creditor must be limited to the amount of such secured creditor’s
                secured claims which are not subject to a challenge or a pending challenge
                deadline.
       3.       There has been significant interest in the assets that has resulted in a high volume

of alternate indications of interest. Given this high level of interest, coupled with the illusory

nature of the Stalking Horse Bid itself, it is unclear whether the Stalking Horse Purchase

Agreement provides a sufficient floor to encourage a competitive auction process.

       4.       On the face of the Bidding Procedures and the not-yet-binding Stalking Horse

Purchase Agreement, there is far too much uncertainty about whether the proposed transaction

will ever close, let alone, whether it sets a meaningful floor that will stimulate the Sale Process

or give potential bidders enough clarity to know what it will take to submit a bid that is

                                                -3-

Case 18-04177-TOM11           Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                Desc
                               Main Document     Page 3 of 20
     considered “higher or otherwise better.” Accordingly, the Bidding Procedures Motion cannot be

     granted unless modified as set forth herein.

                                      FACTUAL BACKGROUND

I.          The Chapter 11 Cases and Prepetition Obligations

            5.      On October 14, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

     for relief under the Bankruptcy Code in the United States Bankruptcy Court for the Northern

     District of Alabama (the “Court”), commencing their chapter 11 cases (the “Chapter 11 Cases”).

            6.      On October 25, 2018, the Bankruptcy Administrator for the Northern District of

     Alabama appointed the Official Committee of Unsecured Creditors (the “Committee”) pursuant

     to 11 U.S.C. §1102. See Docket No. 147.

            7.      As of the Petition Date, Mission Coal reported approximately $175 million in

     funded debt, consisting of (i) approximately $104 million outstanding under a first lien secured

     term loan pursuant to the Credit Agreement, dated as of January 31, 2018 (“the “First Lien Credit

     Agreement,” and the loans and other obligations outstanding thereunder the “First Lien

     Obligations”), by and among Mission Coal and the lender parties thereto (the “First Lien

     Lenders”); and (ii) approximately $71 million outstanding under a second lien secured term loan

     pursuant to the Amended and Restated Secured Loan Agreement, dated as of January 31, 2018

     (the “Second Lien Credit Agreement,” and the loans and other obligations outstanding

     thereunder, the “Second Lien Loans”), by and among certain Debtors as the borrowers, the

     guarantors party thereto, and Mission Coal Funding, LLC and the lenders from time to time a

     party thereto (collectively, the “Second Lien Lenders”). See Declaration of Kevin Nystrom,

     Chief Restructuring Officer of Mission Coal Company, LLC, in Support of Chapter 11 Petitions

     and First Day Pleadings [Docket No. 21] (hereinafter “First Day Declaration”) ¶¶ 26, 29.



                                                    -4-

 Case 18-04177-TOM11              Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59              Desc
                                   Main Document     Page 4 of 20
       8.      The Debtors are also party to two collective bargaining agreements (the “CBAs”)

with the United Mine Workers of America (the “UMWA”). Mission Coal maintains significant

legacy liabilities, including liabilities related to these CBAs and the UMWA 1974 Pension Plan.

See First Day Decl. ¶ 7.

       9.      On October 15, 2018, the Debtors filed a Motion for Entry of Interim and Final

Orders (I) Authorizing Postpetition Secured Financing Pursuant to 11 U.S.C. §§ 105(A), 361,

362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e), (II) Authorizing the Debtors’

Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection

Pursuant to 11 U.S.C. §§ 361, 363 and 364, and (IV) Scheduling a Final Hearing Pursuant to

Bankruptcy Rules 4001(b) and 4001(c) [Docket No. 34], seeking authorization to enter into a

debtor-in-possession credit agreement to be funded by the First Lien Lenders (the “DIP

Lenders”).

       10.     On November 20, 2018, the Court entered the Final Order (I) Authorizing

Postpetition Secured Financing Pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363, 364(c)(1),

364(c)(2), 364(c)(3), 364(d)(1), and 364(e), (II) Authorizing the Debtors’ Use of Cash Collateral

Pursuant to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,

363, and 364 and (IV) Granting Related Relief (the “Final DIP Order,” and together with the

Interim DIP Order, the “DIP Orders”) [Docket No. 300]. The Final DIP Order authorized

Mission Coal to obtain postpetition financing consisting of a superpriority priming multiple-draw

term loan credit facility in the aggregate amount of no less than $201,441,464 (the “DIP

Facility”). Final DIP Order ¶ 6(b).

       11.     The Final DIP Order provides that the stipulations contained in the DIP Orders

with respect to the validity, perfection, priority, extent or enforceability of the First Lien



                                               -5-

Case 18-04177-TOM11          Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59              Desc
                              Main Document     Page 5 of 20
      Obligations is binding on the Committee, unless the Committee has duly filed an adversary

      proceeding challenging the validity, perfection, priority, extent or enforceability of the

      Prepetition First Liens or the Prepetition First Lien Obligations, or otherwise asserting or

      prosecuting any avoidance actions or any other claims or defenses against the First Lien Agent or

      the First Lien Lenders as set forth therein (the “Challenge Rights”) by December 24, 2018 (the

      “First Lien Challenge Deadline”). Final DIP Order ¶ 29(a). The Final DIP Order also provides

      that if no Challenge Rights are exercised prior to the expiration of the First Lien Challenge

      Period, the Prepetition First Lien Obligations shall constitute allowed claims, not subject to any

      claims or defenses. Final DIP Order ¶ 29(a).

             12.     On December 7, 2018, the Committee notified the DIP Lenders that it intends to

      challenge the prepayment premium portion of the First Lien Obligations, absent an agreement

      between the parties that is beneficial to the Debtors’ estates. The Committee also reserved all

      rights to assert additional grounds to challenge the First Lien Obligations in advance of the First

      Lien Challenge Deadline.

II.      The Bidding Procedures Motion

             13.     On December 6, 2018, the Debtors filed the Bidding Procedures Motion, which

      seeks entry of an order (the “Proposed Order”) (i) authorizing the Debtors to enter into that

      certain Asset Purchase Agreement attached to the Proposed Order as Exhibit 1 (the “Stalking

      Horse Purchase Agreement” or the “Agreement”); (ii) approving the proposed bidding

      procedures attached as Exhibit 2 to the Proposed Order (the “Bidding Procedures”) in connection

      with a sale (the “Sale”) of all, substantially all, or any combination of the Debtors’ assets

      (collectively, the “Assets”) free and clear of all claims, liens, and encumbrances; (iii) scheduling

      an auction in connection with the Sale (the “Auction”), hearing dates in connection with

      approval of the Sale (the “Sale Hearing”); and the objection deadline for the Sale Hearing; (iv)

                                                      -6-

  Case 18-04177-TOM11              Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                 Desc
                                    Main Document     Page 6 of 20
approving the form and manner of notice of the Auction and Sale Hearing, attached to the

Proposed Order as Exhibit 3; (v) approving procedures for the assumption and assignment of

certain executory contracts and unexpired leases in connection with the Sale, and approving the

form and manner of notice thereof, attached as Exhibit 4 to the Proposed Order; and (vi) granting

related relief.

        A.     The Stalking Horse Purchase Agreement

        14.       Under the Stalking Horse Purchase Agreement, the Debtors’ First Lien

Lenders/DIP Lenders have agreed to serve as the stalking horse bidder (the “Stalking Horse

Bidder” or “New Coal Acquisition Co., LLC”), and to provide a credit bid in the amount of $145

million (the “Credit Bid”), in addition to the funding of three (3) escrow accounts to cover wind-

down and other chapter 11 expenses (“Unspecified Consideration”), and the assumption of the

assumed liabilities set forth in section 2.3 of the Stalking Horse Purchase Agreement (the

“Assumed Liabilities,” and together with the Credit Bid and the Unspecified Consideration, the

“Purchase Price” or “Stalking Horse Bid”). See APA3 § 3.1. The Unspecified Consideration is

an amount equal to the sum of the following components:

        (i) Avoidance Action Consideration. Cash equal to $50,000, of which $50,000
        shall be allocated as consideration for the Avoidance Actions included in the
        Acquired Assets;
        (ii) Wind-Down Escrow Amount. The amount of allowed priority and
        administrative expense claims, the costs to wind-down the Chapter 11 Cases in
        accordance with the wind-down budget to be provided by the Debtors (the “Wind-
        Down Budget”), and the fees and expenses associated with the administration of
        the Wind-Down Escrow Account;
        (iii) Payroll Escrow Amount. Accrued Payroll and related payroll taxes, court-
        approved payments pursuant to the key employee incentive program (“KEIP
        Payments”) sought in the Debtors’ employee bonus motion (“KEIP/KERP



3
  For ease of reference, citations to the Stalking Horse Purchase Agreement will reference such document as simply
the “APA”.

                                                       -7-

Case 18-04177-TOM11               Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                          Desc
                                   Main Document     Page 7 of 20
        Motion”) [Docket No. 354] and related payroll taxes, and the fees and expenses
        associated with the administration of the Payroll Escrow Account; and
        (iv) Estate Retained Professional Fees Escrow Amount. The reasonable
        estimate of the aggregate amount of Estate Retained Professional Fee Claims and
        other unpaid fees and expenses the Professionals have incurred or will incur in
        rendering services to the Debtors or the Committee, and the fees and expenses
        associated with the administration of the Estate Retained Professional Fees
        Escrow Account.

        15.      The Stalking Horse Purchase Agreement does not provide any information on the

costs necessary to fund the Wind-Down, Payroll, and Estate Retained Professional Fees Escrow

Accounts (the “Escrow Accounts”).4 Instead, the Agreement contemplates that prior to the Sale

Hearing—or, under the proposed schedule, March 20, 2019—the Debtors will come to

agreement with the Stalking Horse Bidder on the amounts of the three (3) Escrow Accounts. See

APA § 7.10.

        16.      The Motion provides that the Stalking Horse Bidder will acquire all assets (the

“Acquired Assets”) related to the operations of the Maple Eagle mining facility in West Virginia

and the Oak Grove mining facility in Alabama. With respect to the Pinnacle assets, the Stalking

Horse Bidder has the right, between signing the Agreement and closing, to determine which

assets it will acquire. The Stalking Horse Bidder will not be acquiring certain assets, namely, any

CBAs, any assets under benefit plans, employee records or files, tax returns, the North River

Mine, or the Kellerman Mine (the “Excluded Assets”). See APA § 2.2.

        17.      The Stalking Horse Bidder’s Assumed Liabilities include liabilities for, among

other things, (a) reclamation under transferred permits; (b) reclamation at Pinnacle (unless

purchased and assumed by another buyer); (c) assumed contracts and any cure costs associated

with them; (d) outstanding trade payables in accordance with the DIP Budget; (e) transfer taxes;

4
  Debtors’ counsel has indicated that the Debtors intend to file a declaration in support of the Motion that provides
estimates of the amounts necessary to fund the Escrow Accounts. The Committee has not seen or had the
opportunity to review the declaration prior to filing this Objection and reserves all rights. The Committee
understands that the DIP Lenders have not agreed to such amounts.

                                                        -8-

Case 18-04177-TOM11               Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                            Desc
                                   Main Document     Page 8 of 20
and (f) accrued and unpaid real property taxes. The Agreement provides that the Stalking Horse

Bidder will not be assuming certain liabilities, including workers compensation and certain

employee related liabilities, including those arising under the Black Lung Act and the UMWA

CBAs. See APA § 2.3. In fact, the Stalking Horse Purchase Agreement provides that any

Successful Bidder’s (defined below) obligation to consummate the Sale is conditioned on,

among other things, either the UMWA’s agreement to waive or remove the successor clause in

the CBAs, or the rejection of the CBAs pursuant to a successful Bankruptcy Code section

1113(c) motion (a “CBA Rejection Motion”). See APA § 9.9.

       B.    The Bidding Procedures

       18.     At a minimum, each bid (a “Bid”) seeking to acquire all of the Debtors’ assets

that are the subject of the Stalking Horse Bid must have a Purchase Price that has a monetary

value equal to or greater than the Purchase Price (i.e., the Credit Bid, the Assumed Liabilities,

and the Unspecified Consideration), plus $1 million in cash or cash equivalents (collectively, the

“Minimum Overbid”). See Bidding Procedures ¶ 5(d). “Each Bid must clearly set forth the

purchase price to be paid for the applicable asset package, including and identifying separately

any cash and non-cash components, which non-cash components shall be limited only to credit

bids and assumed liabilities.” See Bidding Procedures ¶ 5(c).

       19.     The Proposed Order provides that any secured creditor with a valid and perfected

lien on the Debtors’ assets shall have the right to credit bid all or a portion of its secured claims

under section 363(k) of the Bankruptcy Code. The Proposed Order also provides the Stalking

Horse Bidder with an approximate $60 million cushion that allows it to increase its Credit

Bid if faced with a competing Bid. See Proposed Order ¶ 13 (the Stalking Horse Bidder has

the right, including as part of any overbid, “to credit bid all or a portion of the value of the



                                                 -9-

Case 18-04177-TOM11          Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                  Desc
                              Main Document     Page 9 of 20
     secured portion of its claims for the Assets pursuant to Bankruptcy Code section 363(k),

     including any secured claims on account of its adequate protection liens, which amount shall

     be no less than approximately $203,340,782, plus all accrued and unpaid interest”).

            20.     The key dates and deadlines the Debtors seek to establish in the Motion are as

     follows: (a) a bid deadline of January 21, 2019, at 4:00 p.m. (CT) (the “Bid Deadline”); (b) an

     Auction date of February 27, 2019, at 10:00 a.m. (CT); (c) a sale objection deadline of March 6,

     2019, at 4:00 p.m. (CT) (the “Sale Objection Deadline”); and (d) a Sale Hearing date of March

     20, 2019, at 10:00 a.m. (CT) for the Court to consider approval of the Sale to the successful

     bidder (the “Successful Bidder”).

            21.     Importantly, the Motion indicates that the Debtors and the Stalking Horse Bidder

     have not reached an agreement on various substantial provisions in the Bidding Procedures and

     Stalking Horse Agreement. See Mot. ¶ 7(a) n.4.

                                                OBJECTION

I.          THE STALKING HORSE PURCHASE AGREEMENT IS NOT DESIGNED TO
            MAXIMIZE   VALUE   TO   THE  ESTATES OR    PROVIDE   FOR
            ADMINISTRATIVE SOLVENCY.

            22.     As stated above, the Stalking Horse Bid fails to provide sufficient funds to ensure

     the administrative solvency of these cases. A consequence of the parties failing to agree on the

     amounts of the proposed Escrow Accounts in advance of the Bid Deadline has the potential to

     leave these estates unable to pay all of their administrative claims. Despite such a completely

     unacceptable outcome from the estates’ and Committee’s perspectives, the DIP Lenders could

     walk away with the assets having used the chapter 11 forum and the provision of DIP financing

     exclusively for their own benefit and to the detriment of all other creditors and interest holders.




                                                     -10-

 Case 18-04177-TOM11               Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                 Desc
                                    Main Document    Page 10 of 20
       A.      The Stalking Horse Bid Fails to Set an Easily Identifiable Floor, and as a
               Result, May Chill Bidding.

       23.     The Stalking Horse Bid is comprised of a Credit Bid in the amount of $145

million, in addition to the assumption of Assumed Liabilities and funding of the Escrow

Accounts. The Minimum Overbid provision requires that each Bid must have a monetary value

equal or greater than the Purchase Price (i.e., the Credit Bid, the Assumed Liabilities, and the

Unspecified Consideration), plus $1 million in cash or cash equivalents. See Bidding Procedures

¶ 5(d). Additionally, each Bid must “clearly set forth the purchase price to be paid for the

applicable asset package, including and identifying separately any cash and non-cash

components . . . .” See Bidding Procedures ¶ 5(c). Because no estimates or minimums are

provided for the Escrow Accounts, it makes it nearly impossible for potential bidders to

understand or identify the bidding floor and calculate their Minimum Overbid.

       24.     In order for bidding procedures to encourage participation, minimum bid and

bidding increments must be reasonable. See, e.g., In re Hupp Indus., 140 B.R. 191, 195 (Bankr.

N.D. Ohio 1992) (finding minimum bid increment bearing no relation to purchase price

“arbitrary and unreasonably high”); 3 COLLIER ON BANKRUPTCY ¶ 363.02[8] (16th ed.

2012) (noting that “a disproportionate bid increment would be more likely to chill bidding” than

it would be to promote a fair and equitable bidding process).

       25.     Allowing the Stalking Horse Bidder to hold off on negotiating the funding

amounts of the Escrow Accounts until after it becomes the Successful Bidder (and thus, has no

further competition and significant leverage) leaves too much uncertainty for all involved in the

Sale process and will discourage other bidders from coming to the table. Lastly, allowing the

DIP Lenders to maintain a $60 million Credit Bid cushion does precisely the opposite of what

a stalking horse bid is intended to do – it will deter other bidders from increasing their bids


                                               -11-

Case 18-04177-TOM11          Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59              Desc
                              Main Document    Page 11 of 20
knowing that they can be so easily outbid without additional cash or consideration being

added to the Stalking Horse Bid.

       26.     Courts may approve only those bidding procedures that foster, and will not chill,

bidder participation in the sales process. In re President Casinos, Inc., 314 B.R. 786, 786 (Bankr.

E.D. Mo. 2004) (“Structured bid procedures should provide a vehicle to enhance the bid process

and should not be a mechanism to chill prospective bidders’ interests.”). Courts must not approve

bidding procedures that “undermine principles of fair play,” because “unless the bidding process

remains fair and equitable, competitors will refrain from the type of full participation that is

needed to assure bids for the highest reasonable value.” In re Jon. J. Peterson, Inc., 411 B.R. 131,

137 (Bankr. W.D.N.Y. 2009). Here, the Stalking Horse Purchase Agreement will chill and

discourage competitive bids and undermine the paramount goal of maximizing the value of the

estate. Accordingly, to encourage a fair and open Sale process, the Debtors must be required to

finalize the calculation with respect to the Unspecified Consideration in advance of the Bid

Deadline and require those amounts be included in the Stalking Horse Bid to ensure

administrative solvency. In addition, the DIP Lenders should be required to credit bid the full

amount of their claim now and not “keep in their pocket” a self-determined advantage card to be

used at the auction.

       B.      The Credit Bid Must Be Subject to the Committee’s Challenge Rights.

       27.     In the Stalking Horse Purchase Agreement and the Bidding Procedures Motion,

the Debtors assert that the DIP Lenders, the DIP Agent, and other validly secured creditors

should be entitled to credit bid some or all of the claims secured by their collateral, pursuant to

section 363(k) of the Bankruptcy Code.




                                               -12-

Case 18-04177-TOM11          Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                 Desc
                              Main Document    Page 12 of 20
          28.   Although the Proposed Order seemingly provides a reservation with respect to the

rights of parties in interest to exercise challenge rights, (see Proposed Order ¶ 13

(“Notwithstanding the foregoing, nothing shall affect any rights of parties in interest, if any, with

respect to challenging whether any Qualified Bidder has a valid secured claim and such bidder’s

right to credit bid if the Court determines that such bidder does not have a valid secured claim”)),

this language improperly places the burden of proof on those seeking to exercise challenge

rights.

          29.   Where a lender’s liens have not been proven valid, courts have prevented or

conditioned the lender’s ability to credit bid or put in place certain protections that safeguard the

debtor’s unsecured creditors. See e.g., In re Free Lance-Star Publ’g Co., 512 B.R. 798, 806

(Bankr. E.D. Va. 2014) (capping lender’s credit bid in light of questionable liens); In re Akard

St. Fuels, L.P., No. 3:01–CV–1927, 2001 WL 1568332 (N.D. Tex. Dec. 4, 2001) (denying

lender’s ability to credit bid and allowing sale free and clear of all liens under section 363(f)(4)

where lender’s liens were subject to a challenge and lender was “capable of bidding cash at the

auction and later recovering the cash if it proved its liens”); In re McMullan, 196 B.R. 818, 835

(Bankr. W.D. Ark. 1996) (“At any such sale, NBC shall not be entitled to offset bid any of its

claimed liens or security interests under [section 363(k)] because the validity of its liens and

security interests are unresolved”); In re Miami Gen. Hosp., Inc., 81 B.R. 682 (S.D. Fla. 1988)

(permitting lender’s credit bid but preserving the right of the trustee to file an adversary

proceeding or otherwise object to the extent, validity and priority of the lender’s liens).

          30.   Accordingly, the language in paragraph 13 of the Proposed Order should be

revised to reflect that any secured lender’s right to credit bid is limited to the amount of such




                                                -13-

Case 18-04177-TOM11           Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                 Desc
                               Main Document    Page 13 of 20
secured creditor’s secured claims which are not subject to a challenge or a pending challenge

deadline.

       C.     The Stalking Horse Purchase Agreement Impermissibly Dictates the
              Outcome of any Section 1113/1114 Process.

       31.    The Stalking Horse Agreement provides that on the closing date of the Sale, the

Acquired Assets will be transferred to the Successful Bidder free and clear of all obligations,

including all successor liability and any successorship obligations under any CBAs, and/or the

UMWA 1974 Pension Fund. See APA § 7.9. Moreover, the closing is conditioned on either the

UMWA’s agreement to waive or remove the successor clause in the CBAs, or the approval of a

CBA Rejection Motion filed by the Debtors. See APA § 9.9. In addition to the fact that the

Stalking Horse Purchase Agreement, as drafted, remains subject to substantial execution risk due

to the uncertainty of whether the Debtors/DIP Lenders are able to reject the CBAs, such a

condition impermissibly dictates the outcome of any section 1113/1114 process.

       32.    The Stalking Horse Purchase Agreement dictates the outcome of that process by

declaring upfront that it refuses to assume a collective bargaining agreement or related employee

or retiree obligations. In American Flint Glass Workers Union v. Anchor Resolution

Corporation, 197 F.3d 76, 81-82 (3d Cir. 1999), the Third Circuit held that a debtor could not

alter its obligations under a CBA though a partial assumption and assignment to a purchaser

because that would be “an attempt to effect an alteration of the CBA” and therefore the debtor

“was required to comply with the procedures set out in Code § 1113.” To do otherwise, the court

held, would permit the debtor and a purchaser through Section 363 “to misuse the Code in an

effort to avoid the collective bargaining process that Congress deemed essential to the balance

between labor and reorganizing debtors that it struck in Section 1113.” Id.; see also In re

Maxwell Newspapers, 981 F.2d 85, 89 (2d Cir. 1992) (“[a] debtor may sell the assets of the


                                              -14-

Case 18-04177-TOM11         Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59               Desc
                             Main Document    Page 14 of 20
business unencumbered by a collective bargaining agreement if that agreement has been rejected

pursuant to § 1113”) (emphasis added); In re Stein Henry Co., Inc., No. 91-15491S, 1992 WL

122902, at *2 (Bankr. E.D. Pa. June 1, 1992) (refusing to confirm plan which would result in

asset sale without satisfaction of CBA’s successorship clause because “[o]nly through the

medium of 11 U.S.C. § 1113(f) can a collective bargaining agreement be terminated or modified

in any way” and “[r]ights provided in the agreement as to successor-entities must be preserved

unless there is, unlike here, compliance with the procedures of 11 U.S.C. §1113”); In re Agripac,

Inc., No. 699-60001-frall, Slip Op. at 12 (Bankr. D. Or. April 2, 1999) (concluding that “[f]ailure

to include in Sale Agreement a successor clause as required by the CBA is a breach of the

Collective Bargaining Agreement which may result in a substantial claim against the estate” and

holding that the sale could not proceed absent compliance with section 1113).5

           33.      As Judge Bernstein concluded in the Journal Register case in the Southern District

of New York, a debtor may not utilize section 363 to bypass the requirements of section 1113 in

relation to a labor contract’s successor clause:

                    The collective bargaining agreement continues to bind the debtor
                    post-petition, and a debtor cannot reject a collective bargaining
                    agreement except in accordance with Bankruptcy Code § 1113.
                    Generally speaking, a rejection represents a decision not to
                    perform a burdensome executory contract. A debtor cannot bypass
                    § 1113 and obtain a de facto rejection of its collective bargaining
                    agreement simply by refusing to perform it. Although the
                    obligation to comply with the successor clause is only one duty
                    among many under a collective bargaining agreement, a debtor’s
                    intentional breach of a material provision of the collective
                    bargaining agreement is tantamount to a rejection, or alternatively,
                    a unilateral alteration of its provisions in violation of Bankruptcy
                    Code § 1113(f). Thus, as a general proposition, a sale under
                    Bankruptcy Code § 363 cannot circumvent the condition imposed
                    under a successor clause absent compliance with § 1113.

In re Journal Register Co., 488 B.R. 835, 840 (Bankr. S.D.N.Y. 2013).

5
    A true and correct copy of Agripac is attached hereto as Exhibit A.

                                                          -15-

Case 18-04177-TOM11                  Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59           Desc
                                      Main Document    Page 15 of 20
       34.    The Committee understands that one decision in the Southern District of West

Virginia, In re The Lady H Coal Co., Inc., 193 B.R. 233 (Bankr. S.D. W.Va. 1996), aff’d 199

B.R. 595 (S.D.W. Va. 1996), aff’d on other grounds, In re Leckie Smokeless Coal Co., 99 F.3d

573 (4th Cir. 1996), permitted a free and clear sale under section 363 of the Bankruptcy Code

without satisfying the requirements of section 1113 and 1114 of the Bankruptcy Code. However,

the Committee respectfully submits that the Lady H decision, not binding here, was decided prior

to the Third Circuit’s decision in Anchor Resolution as well as the Journal Register decision

discussed above, and simply ignores the fundamental requirements of section 1113.

Accordingly, the Committee submits that the Court should not allow the Debtors to

impermissibly sidestep the statutory requirements of section 1113 of the Bankruptcy Code.

       D.     The Bidding Procedures Should Encourage Assumption of the Debtors’
              Employee Obligations.

       35.    The Stalking Horse Purchase Agreement makes it clear that the Stalking Horse

Bidder has no intention of assuming the pension plan, CBAs, and other employee and retiree

obligations (the “Employee Obligations”).      However, outright rejection of the Employee

Obligations may not benefit the Debtors’ estates and their creditors.        In particular, the

assumption of these obligations would not only help to avoid large claims – including potential

administrative expense claims for, among other things, withdrawal liability with respect to the

pension plan and postpetition damage claims for breach of the Debtors’ CBAs – but importantly

protects an already financially stretched workforce and struggling retirees. Conversely,

assumption of the Employee Obligations would work to improve employee morale and

efficiency. A bid that includes assumption of Employee Obligations, even with a lower aggregate

dollar amount, may be the highest and best bid at the Auction.




                                              -16-

Case 18-04177-TOM11         Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                Desc
                             Main Document    Page 16 of 20
       36.     Importantly, to maximize value for the Debtors’ estates, no added value should be

taken off the table from the outset. Bankruptcy courts possess broad flexibility and discretion in

determining which of several bidders should be considered the successful bidder at a sale under

Section 363(b), particularly where the bids are complicated and where the determination as to

which is the highest bid may not be entirely clear. See In re Fin. News Network, Inc., 980 F.2d

165, 169-70 (2d Cir. 1992) (finding that where creditors were split as to which offer presented

the best terms, the bankruptcy court properly acted in its discretion in accepting a late

amendment to one of the bids).

       37.     Thus, bankruptcy courts correctly “consider all salient factors pertaining to the

proceeding and, accordingly, act to further the diverse interests of the debtor, creditors and

equity holders, alike.” In re Lionel Corp., 772 F.2d 1063, 1071 (2d Cir. 1983). Further, “the law

allows the bankruptcy court to entertain higher and better offers, which means that the

bankruptcy court may not focus solely on price.” In re United Healthcare, Civil Action No. 97–

1159, 1997 WL 176574, at *5 (D.N.J. March 26, 1997); cf. In re After Six, Inc., 154 B.R. 876,

882 (Bankr. E.D. Pa. 1993) (noting that a bankruptcy court could appropriately award a bid for

the debtor’s assets to a lower dollar bidder, when the lower dollar bid contained other non-

economic “societal” attributes).

       38.     The Stalking Horse Purchase Agreement, as drafted, makes clear that the

Debtors/Sellers do not perceive the assumption of the CBAs and other employee and retiree

related obligations as a valuable component of the Purchase Price. This sends a clear message

that discourages potential bidders—including purchasers that have assumed similar obligations

in previous transactions, or simply, those not otherwise unconditionally averse to assuming these

types of obligations, from participating in the bidding process. Accordingly, the Bidding



                                              -17-

Case 18-04177-TOM11          Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59               Desc
                              Main Document    Page 17 of 20
Procedures should not establish a Minimum Overbid with a cash requirement, but provide that

the winning Bid for the Debtors’ assets contain the greatest total consideration to the Debtors,

including any Employee Obligations assumed by the purchaser.

       E.       The DIP Lenders Cannot Serve as a Consultation Party While Actively
                Bidding.

       39.      In the Proposed Order, “Consultation Parties” is defined to include, among others,

the DIP Lenders and their counsel and financial advisors, and the DIP Agent and its counsel. The

Motion, however, identifies the Administrative Agent as the Stalking Horse Bidder. To the

extent anyone may interpret this to mean the DIP Lenders and their advisors may continue to

participate as Consultation Parties while the Administrative Agent under the same facility acts as

the bidder, that notion should be dispelled now.

       F.       Additional Modifications to the Bidding Procedures Are Necessary.

       40.      In addition to the points addressed above, there are several modifications and/or

points of clarification that are necessary ensure the Bidding Procedures are fair:

            The Proposed Order must clarify that the Stalking Horse Bidder is not excused
             from serving as a Backup Bidder.
            The Committee has not received sufficient information from the Debtors
             regarding the assumed contracts and the rights of first refusal to make an
             informed evaluation of this provision.
            The Debtors’ obligation to provide due diligence should not end on the Bid
             Deadline. Parties who submitted bids will have continued diligence requests,
             regardless of whether their bid is conditioned on such information.
                                 RESERVATION OF RIGHTS

       41.       The Committee reserves the right to raise additional issues with the Motion and

the Proposed Order at the hearing on the same, and to present evidence and/or rely on evidence

that may be presented by others at the hearing on the Bidding Procedures Motion and/or at any




                                                -18-

Case 18-04177-TOM11           Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59               Desc
                               Main Document    Page 18 of 20
sale hearing(s). Specifically, since the Debtors and DIP Lenders have yet to agree on a Stalking

Horse Purchase Agreement, any such additional objections may be substantive.

       42.     Additionally, because the identity of the Successful Bidder(s) and the ultimate

terms of any winning bid(s) are not presently before the Court, the Committee reserves the right

to object to any proposed sale(s) at the appropriate time. For the avoidance of doubt, to the

extent the Court deems any issues, including, without limitation, concerning the Successful

Bidder, the final terms of any asset purchase agreement(s) with respect to the Assets, successor

liability, and similar claims against non-debtor third party buyers are premature and not ripe for

judicial decision, the Committee reserves its rights to object to any sales or sale order(s) at the

appropriate time.

                                        CONCLUSION

       43.     For the foregoing reasons, the Committee respectfully requests that the Court

deny the Bidding Procedures Motion in its current form.



Dated: December 14, 2018                     BAKER DONELSON BEARMAN CALDWELL
                                             & BERKOWITZ, P.C.


                                             _/s/ Rita Hullett_______
                                             Rita Hullett, Esq.
                                             1400 Wells Fargo Tower
                                             420 20th Street N
                                             Birmingham, AL 35203
                                             Telephone: (205) 276-9807
                                             Email: rhullett@bakerdonelson.com

                                             -and-

                                             LOWENSTEIN SANDLER LLP
                                             Jeffrey Cohen, Esq.
                                             Jennifer Kimble, Esq.
                                             1251 Avenue of the Americas
                                             New York, NY 10020

                                               -19-

Case 18-04177-TOM11          Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59                Desc
                              Main Document    Page 19 of 20
                                  Telephone: (212) 262-6700
                                  Email: jcohen@lowenstein.com
                                         jkimble@lowenstein.com

                                  -and –

                                  Mary Seymour, Esq.
                                  Nicole Fulfree, Esq.
                                  One Lowenstein Drive
                                  Roseland, New Jersey 07068
                                  Email: mseymour@lowenstein.com
                                         nfulfree@lowenstein.com

                                  Proposed Counsel for the Official Committee of
                                  Unsecured Creditors




                                    -20-

Case 18-04177-TOM11   Doc 437 Filed 12/14/18 Entered 12/14/18 16:29:59             Desc
                       Main Document    Page 20 of 20
